Citation Nr: 1011592	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-36 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial compensable rating prior to March 
17, 2009 and an increased rating in excess of 30 percent 
thereafter for the service-connected allergic rhinitis.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1986 to March 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the RO in Winston-
Salem, North Carolina that granted service connection and 
assigned a noncompensable rating for allergic rhinitis, 
effective on April 1, 2006.  

Subsequently, in a July 2009 rating decision of the RO in 
Roanoke, Virginia, the Veteran was assigned a 30 percent 
rating effective on March 17, 2009.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  

The Veteran also filed a Notice of Disagreement with a 
September 2007 rating decision that granted service 
connection and assigned a noncompensable rating for migraine 
headaches, effective on April 1, 2006.  She was provided with 
a Statement of the Case in May 2009, but is not shown to have 
filed a Substantive Appeal to date.  

The Veteran also appears to be seeking service connection for 
sinusitis.  Since this matter has not been developed for 
appellate review, it is referred to the RO for any indicated 
action.  


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished.   

2.  Prior to March 17, 2009, the service-connected allergic 
rhinitis is shown to have been productive of a disability 
picture that more nearly approximated that of allergic 
rhinitis without polyps, but with greater than 50 percent 
obstruction of the nasal passage on both sides.  

3.  Beginning on March 17, 2009, the service-connected 
disability picture is first shown to be manifested by 
allergic rhinitis with obstructed breathing and demonstrated 
nasal polyps.  


CONCLUSIONS OF LAW

1.  Prior to March 17, 2009, the criteria for the assignment 
of an initial rating of 10 percent, but not higher for the 
service-connected allergic rhinitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6522 (2009).  

2.  Beginning on March 17, 2009, the criteria for the 
assignment of an evaluation in excess of 30 percent for the 
service-connected allergic rhinitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6522 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) it was 
held that that in an increased rating claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that a rating is determined by Diagnostic Codes based on the 
nature, severity, and duration of symptoms; and that to 
substantiate the claim the claimant must provide, or ask VA 
to obtain, medical or lay evidence a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  

However, this case was recently overturned by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific" and need not include 
reference to impact on daily life or rating criteria; rather 
only generic notice is required).  See also Schultz v. 
Shinseki, No. 03-1235, slip op. at (U.S. Vet. App. Jan. 28, 
2010) (2010 WL 318498 (Vet.App.)) (nonprecedential Memorandum 
decision).  

In the January 2008 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
establish entitlement to an increased evaluation for her 
service connected disability, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence that pertained to the 
claim.  Furthermore, the Veteran was advised of how 
disability ratings and effective dates were assigned.  

In the July 2008 letter, the RO also advised the Veteran of 
how disability ratings and effective dates were assigned.  
Moreover, the RO advised the Veteran that to substantiate her 
claim the Veteran should submit evidence as to the nature and 
symptoms of the condition; severity and duration of the 
symptoms; impact of the condition and symptoms on employment 
and daily life.  

The case was thereafter readjudicated in a July 2009 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
post service private treatment records, service treatment 
records, VA examinations, statements from the Veteran's 
representative, and the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a QTC examination in January 2008.  The report 
of this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded her current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and her representative have not 
contended otherwise.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which she might obtain such evidence, and 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  She was an active participant in 
the claims process and she responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  



Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

Under Diagnostic Code 6522, a maximum rating of 30 percent is 
assigned for allergic rhinitis with polyps and a 10 percent 
rating is assigned for allergic rhinitis without polyps with 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. § 
4.97, Diagnostic Code 6522.  

The Board notes that where the schedule does not provide a no 
percent rating, a no percent shall be assigned if the 
requirements for a compensable rating are not met.  See 38 
C.F.R. § 4.31 (2009).  


Entitlement to an initial compensable evaluation prior to 
March 17, 2009.

In applying the law to the existing facts, the Board finds 
that a disability evaluation of 10 percent is warranted for 
the service-connected allergic rhinitis for the period of the 
appeal prior to March 17, 2009 under Diagnostic Code 6522.  

While the medical evidence of record establishes that there 
is no evidence of nasal polyps earlier than that date, the 
service-connected disability picture is shown to have more 
closely resemble that of obstruction of the nasal passages of 
greater than 50 percent on both sides.  

The May 2000 service treatment record (STR) notes an increase 
in nasal mucosa and a decrease in nasal airway.  The November 
2001 STR notes enlarged nasal turbinates with postnasal drip.  
August 2002 and May 2005 STRs note a diagnosis of allergic 
rhinitis.  

The March 2006 QTC examination report indicated that a 
physical examination revealed findings of nasal obstruction 
by 50 percent and 50 percent in each nostril.  There were 
also findings of congested nares and edema, and a diagnosis 
of allergic pollenosis was provided.  

During the January 2008 QTC examination the Veteran reported 
that her nose was congested on a daily basis and that when 
she blew her nose she found mucus with some blood.  She 
reported sleeping at night with her mouth open because she 
could not breathe through her nose.  

The QTC examiner noted that rhinitis was present and that he 
believed it to be allergic in origin because of erythematous 
turbinates.  Finally, the examiner diagnosed the Veteran with 
allergic rhinitis and reasoned that the Veteran's medical 
history, sinus headaches, erythematous turbinates, and 
maxillary tenderness found on examination warranted a 
diagnosis allergic rhinitis.  

In light of the fact that the Veteran had enlarged nasal 
turbinates, nasal obstruction by 50 percent in the right 
nostril and 50 percent in the left nostril, congested nares, 
edematous, and that she finds herself sleeping with her mouth 
open because she can not breath through her nose, the Board 
finds that a 10 percent rating but not higher for the 
service-connected allergic rhinitis is warranted for the 
period of the appeal prior to April 17, 2009.  


Entitlement to a rating in excess of 30 percent beginning on 
March 17, 2009.

The private treatment records dated on March 17, 2009 noted 
that the Veteran's nasal passages were anatomically narrowed 
with turbinate hypertrophy and that, for the first time, 
polypoid tissue was present after decongestion with Afrin on 
the left and possible right.  

As this represents the highest rating assignable for allergic 
rhinitis, the Board may consider whether a higher rating is 
assignable under other rating criteria.  However, in 
reviewing the criteria for evaluating diseases or the nose 
and throat, few of the Diagnostic Codes are applicable in 
this case.  Moreover, under Diagnostic Code 6510, a higher 
could not be applied in the absence of radical surgery or 
near constant sinusitis.  

Finally, the Board has considered whether the Veteran's 
claims should be referred for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2009).  However, there is no 
showing of an unusual or exceptional disability picture that 
would render the established standards inadequate for rating 
the service-connected allergic rhinitis.  Here, the Veteran 
has not presented unanticipated manifestations are not 
addressed by and rated in accordance with the schedular 
criteria.  

The Board concludes that an increased rating in excess of 30 
percent for the service-connected allergic rhinitis is 
assignable beginning on or after March 17, 2009.  See 
Fenderson, supra.  


ORDER

Prior to March 17, 2009, an increased, initial rating of 10 
percent, but no higher for the service-connected allergic 
rhinitis is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

Beginning on and after March 17, 2009. an increased rating in 
excess of 30 percent, for the service-connected allergic 
rhinitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


